UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1843


PATRICK J. KELLY,

                    Plaintiff - Appellant,

             v.

OCWEN LOAN SERVICING, LLC; INDYMAC MORTGAGE SERVICES;
ONEWEST BANK, N.A.; DEUTSCHE BANK NATIONAL TRUST COMPANY
AS TRUSTEE FOR RESIDENTIAL ASSET SECURITIZATION TRUST 2007-
A9 MORTGAGE PASS THROUGH CERTIFICATES SERIES 2007-I,

                    Defendants - Appellees,

             and

CARRIE M. WARD; HOWARD N. BIERMAN; JACOB GEESING; PRATIMA
LELE; JOSHUA COLEMAN; RICHARD R. GOLDSMITH, JR.; LUDEEN
MCCARTNEY-GREEN; JASON KUTCHER; NICHOLAS DERDOCK;
ELIZABETH C. JONES,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-00039-GLR)


Submitted: January 30, 2018                                  Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.


Patrick J. Kelly, Appellant Pro Se. Edward Win-Teh Chang, Philadelphia, Pennsylvania,
Andrew Michael Williamson, BLANK ROME, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Patrick J. Kelly appeals the district court’s order dismissing his action seeking a

declaratory judgment that his loan with Defendant was rescinded by his notices sent to

the lender.   Because his action to enforce the rescission was not filed within the

applicable time period, the district court dismissed the action as time-barred. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Kelly v. Ocwen Loan Servicing, LLC, No. 1:17-cv-00039-

GLR (D. Md. June 20, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            3